DETAILED ACTION
	This is in response to the RCE filed on December 15th 2020.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 12/15/20, with respect to the claim objection and double patenting rejection have been fully considered and are persuasive.  The claim objection and double patenting rejection has been withdrawn. 

Applicant’s arguments, see pg. 8-10, with respect to the 103(a) rejection have been fully considered and are persuasive.  The 103(a) rejection has been withdrawn. 

Allowable Subject Matter
Claims 2-5, 7-12, 14-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the response filed on 12/15/20 overcomes all outstanding rejections.  The amendment and arguments distinguish over the prior art, the prosecution history is clear and therefore no additional reasons for allowance are necessary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975